OPINION OF THE COURT.
THIS writ of error is prosecuted to reverse a judgment rendered in, favor of the present defendant, in an action brought against him in the circuit court by the plaintiff, Ferquerom,.
Statement of the case.
There appears to have been two trials and verdicts in the circuit court; the first verdict was in favor of the plaintiff, and oh the defendant’s motion set aside, and a new trial awarded; and the second was in favor of the defendant, upon which the judgment to which this- writ of error is brought, was rendered.
The only question made by the assignment of errors, involves the propriety of the decision setting aside the first verdict and awarding a new trial.
In responding to this question, we have not thought it necessary to enter into a minute discussion of the evidence which was given to the jury, and which is contained in the bill of exceptions taken to the opinion of the court. It is sufficient to remark, that we entertain the opinion that the evidence was insufficient to authorise the verdict which was rendered against the defendant, and that the court was correct in setting it aside and awarding a new trial, on the ground of its being contrary to evidence.
The judgment rendered on the second verdict, must, therefore, be affirmed with costs.